50 N.J. 301 (1967)
234 A.2d 406
MONTCLAIR NATIONAL BANK AND TRUST CO., ET AL., PLAINTIFFS,
v.
SETON HALL COLLEGE OF MEDICINE AND DENTISTRY, ET ALS., DEFENDANTS-RESPONDENTS. PETITION OF ARTHUR J. SILLS, ATTORNEY GENERAL.
The Supreme Court of New Jersey.
October 17, 1967.
Mr. Arthur J. Sills and Mr. Stephen G. Weiss for the petitioner.
Messrs. Gassert & Murphy, Mr. Joseph A. Clarken, Jr., Messrs. Whiting, Moore, Hunoval & Herman; Messrs. Crummy, Gibbons & O'Neill and Mr. Frank J. Vecchione for the respondents.
Denied.